Case: 20-11277   Date Filed: 07/10/2020    Page: 1 of 6



                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11277
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:20-cv-00016-CLS




JOSHUA CLAY ADAMS,

                                                Plaintiff - Appellant,

versus

HUNTSVILLE HOSPITAL,

                                                Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (July 10, 2020)

Before BRANCH, LUCK and DUBINA, Circuit Judges.

PER CURIAM:
                Case: 20-11277    Date Filed: 07/10/2020   Page: 2 of 6



         Appellant, Joshua Clay Adams (“Adams”), appeals the district court’s order

dismissing his federal claims with prejudice and dismissing his supplemental state

law claims without prejudice. Adams asserted various federal and state claims

against appellee, Huntsville Hospital (the “hospital”), arising from an alleged visit

to the hospital and the resulting treatment he received from the hospital. After

reviewing the record and reading the parties’ briefs, we affirm the district court’s

order.

                                          I.

         Adams filed an amended complaint asserting claims of disability

discrimination under Sections 504 and 505 of the Rehabilitation Act of 1973, as

amended, 29 U.S.C. § 701 et seq.; disability discrimination under Title II of the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12101 et seq.;

disability discrimination under the Mental Health Systems Act, 42 U.S.C. § 9501;

and sought recovery of damages resulting from the deprivation of rights as

authorized by 42 U.S.C. § 1983 under the First, Fourth, Fifth, Sixth, Eighth, Ninth,

and Fourteenth Amendments. Adams also asserted supplemental state law claims

under Alabama’s Mental Health Consumer Rights Act, Alabama Code § 22-52-7

and Alabama Code § 6-5-170 (defining false imprisonment). Adams’s initial

complaint alleged that he presented himself to the hospital, where he was held


                                          2
                   Case: 20-11277   Date Filed: 07/10/2020   Page: 3 of 6



against his will for three days. The hospital filed for a more definite statement

under Federal Civil Procedure Rule 12(e), arguing that Adams’s complaint was a

“shotgun” pleading that did not satisfy Rules 8(a) and 10(b) of the Federal Rules of

Civil Procedure. The district court ordered Adams to file an amended complaint,

and he complied. The amended complaint contained more pages, paragraphs, and

allegations than the original complaint. The hospital moved to dismiss the

amended complaint, requesting that the district court dismiss the federal claims

with prejudice for failure to comply with the requirements of Rules 8(a) and 10(b)

of the Federal Rules of Civil Procedure, and dismiss the state law claims without

prejudice to allow Adams to refile his claims in state court. The district court

granted the hospital’s motion, finding that the amended complaint was a “shotgun”

pleading that did not comply with the Federal Rules of Civil Procedure and the law

of this circuit.

                                           II.

       We conclude from the record that the district court did not abuse its

discretion in granting the hospital’s motion to dismiss Adams’s amended

complaint. See Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1320

(11th Cir. 2015) (abuse of discretion standard of review). Rule 8(a)(2) requires

that a pleading contain a “short and plain statement of the claim showing that the


                                            3
               Case: 20-11277     Date Filed: 07/10/2020    Page: 4 of 6



pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 10(b) requires a plaintiff

to “state [his] claims or defenses in numbered paragraphs, each limited as far as

practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). In this circuit,

we have condemned “shotgun” pleadings and have noted that these pleadings

violate the rules of civil procedure by failing to give the defendant adequate notice

of the claims against him and the grounds upon which each claim rests. Weiland,

792 F.3d at 1323. See also Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294–95

(11th Cir. 2018) (noting that the court demonstrates “little tolerance” for shotgun

pleadings). We have instructed district courts to give a plaintiff the opportunity to

clarify the claims and remedy the deficiencies in the complaint. See Wagner v.

First Horizon Pharm. Corp., 464 F.3d 1273, 1280 (11th Cir. 200). Here, the

district court did that for Adams.

                                          III.

      We have identified four categories of “shotgun” pleadings: (1) “a complaint

containing multiple counts where each count adopts the allegations of all preceding

counts”; (2) a complaint that is “replete with conclusory, vague, and immaterial

facts not obviously connected to any particular cause of action”; (3) a pleading that

does not “separate[e] into a different count each cause of action or claim for

relief”; and (4) a pleading that asserts multiple claims against multiple defendants


                                           4
               Case: 20-11277     Date Filed: 07/10/2020    Page: 5 of 6



without specifying which defendant allegedly committed which claim. Weiland,

792 F.3d at 1321–23. The district court found that Adams’s amended complaint

fell within the first three categories, and we agree with that finding.

      First, the amended complaint states that all counts derive from the same set

of operative facts, and it recites anew the factual allegations in each count. This

type of pleading leaves the reader to speculate as to which factual allegations

pertain to which count. Second, the amended complaint contains multiple

paragraphs of legal conclusions and arguments disguised as “facts.” It also fails to

specify the facts in support of the distinct causes of action to support the

conclusory arguments. In addition, due to its length, 72 pages, number of

paragraphs, 242, and counts, 15, the pleading cannot be considered a short and

plain statement of the claims showing that Adams is entitled to relief.

      Third, the amended complaint is not properly separated into different counts.

The complaint contains numbered counts, but these counts are not clearly alleged.

In Counts 1 and 2, Adams asserts claims under the Rehabilitation Act and the

Americans with Disabilities Act, but also includes allegations about false

imprisonment and denial of liberty without due process. Counts 4 and 11 both

assert claims under the Fourteenth Amendment, and Count 4 also asserts an

independent claim for a violation of his substantive due process rights, when the


                                           5
               Case: 20-11277     Date Filed: 07/10/2020   Page: 6 of 6



claims are covered by other constitutional amendments. See Echols v. Lawton, 913

F.3d 1313, 1326 (11th Cir. 2019) (admonishing plaintiffs whose claims are

covered by a specific constitutional provision from supplementing the claims

through a substantive due process portal).

      Moreover, the district court correctly found that Adams asserted several non-

justiciable constitutional claims, and he ignored the heightened pleading

requirements under the Alabama Medical Liability Act, Ala. Code § 6-5-551

(1975) (providing that the plaintiff shall include in the complaint a detailed

specification and factual description of each act and omission alleged by the

plaintiff to render the health care provider liable). The district court gave Adams

an opportunity to correct the defects in his complaint, but he failed to do so. Thus,

we conclude from the record that the district court properly dismissed the federal

claims with prejudice and the state law claims without prejudice. Accordingly, we

affirm the district court’s order dismissing Adams’s amended complaint.

      AFFIRMED.




                                          6